UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1461



YOLANDA MILLER,

                                              Plaintiff - Appellant,

          versus


PERSONAL-TOUCH OF VIRGINIA, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-110)


Submitted:   October 19, 2005             Decided:   November 9, 2005


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yolanda Miller, Appellant Pro Se. Thomas Michael Lucas, Kristina
Helen Vaquera, TROUTMAN SANDERS, L.L.P., Virginia Beach, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yolanda Miller appeals a district court order granting

summary judgment to Personal-Touch of Virginia, Incorporated and

dismissing her complaint under the Family Medical Leave Act, 29

U.S.C. §§ 2601 - 2654 (2000).   We have reviewed the record and the

district court’s opinion and affirm for the reasons cited by the

district court.*   See Miller v. Personal-Touch of Va., No. CA-04-

110 (E.D. Va. Nov. 3, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
      We have considered the issues raised in Miller’s informal
brief concerning ineffective assistance of counsel, premeditated
discharge and the district court’s alleged negligence in disposing
of her complaint and find the issues without merit.

                                - 2 -